Citation Nr: 1429937	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-02 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had service from October 1956 to November 1957.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran submitted a VA Form 22a wherein he attempted to appoint his son as his new representative.  In January 2012, the RO sent the Veteran notice detailing information that is required before his son could be recognized as a representative.  To date, no response has been received from the Veteran and the Disabled American Veterans has continued to present itself as the Veteran's representative.  Therefore, representation by the Disabled American Veterans will continue to be recognized.

In June 2014, the Veteran was scheduled for a video conference hearing but did not appear for the proceeding, did not provide a reason for his absence, and did not request a new hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In an unappealed April 2008 rating decision, the RO denied service connection for a bilateral hearing loss disability and tinnitus.

2.  The evidence received since the April 2008 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for a bilateral hearing loss disability and tinnitus.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200 (2013).

2.  New and material evidence has been received since the April 2008 rating decision to reopen a service connection claim for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received since the April 2008 rating decision to reopen a service connection claim for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Here, the dispositions of the claims being decided below are fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

New and Material Claims

Regardless of whether the RO granted or denied an application to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board has jurisdiction to address a new and material issue and to reach the underlying claim de novo.  A final rating decision may be reopened when new and material evidence is presented or secured with respect to a disallowed claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the final April 2008 decision, entitlement to service connection for a bilateral hearing loss disability and tinnitus were both denied because there was no evidence of a current disability or an in-service incurrence.  The evidence submitted since the final April 2008 decision includes medical evidence demonstrating a current diagnosis of sensorineural hearing loss and tinnitus, as well as nexus opinions relating the Veteran's claims to his active service.  The medical diagnoses and opinions constitute new and material evidence sufficient to reopen the service connection claims because they were not previously of record, and they raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection.  Accordingly, the claims are reopened.  


ORDER

New and material evidence has been received to reopen the service connection claim for a bilateral hearing loss disability; the petition to reopen is granted.

New and material evidence has been received to reopen the service connection claim for tinnitus; the petition to reopen is granted.


REMAND

The Board finds that additional evidentiary development is required before the claims can be properly adjudicated.  The evidence of record suggests the Veteran may be receiving benefits from the Social Security Administration.  Such records need to be obtained and associated with the electronic claims file. 

The Board acknowledges the Veteran's personnel and service treatment records are unavailable and further attempts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  Thus, the VA has a heightened duty to assist the Veteran in obtaining evidence to substantiate his claim.  See Washington v. Nicolson, 19 Vet. App. 362 (2002).  Accordingly, the Board finds the Veteran's statements as to his in-service exposure to loud noises credible, as there is no evidence to contradict his contentions.

Furthermore, although the Veteran has submitted two separate medical nexus opinions, it does not appear either physician had the opportunity to review his entire medical history, to include the missing Social Security Administration records.  

For these reasons, the Board finds a VA examination is necessary to determine the etiology of his bilateral hearing loss disability and tinnitus after a complete review of his medical history.  

Inasmuch as the claims are being remanded, any relevant outstanding VA treatment records should be associated with the electronic claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the electronic claims file.  Also request that the Veteran provide a copy of any personnel or service treatment record that may be in his possession.

2.  Request and obtain the Veteran's complete Social Security records and associate them with the electronic claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After the aforementioned development has been completed, schedule the Veteran for a VA audiology examination to determine the etiology of his bilateral hearing loss and tinnitus.  The examiner must review the Veteran's Virtual VA and VBMS files.  The examination report should indicate that these files were reviewed.

After examining the Veteran, the examiner should respond to the following:

Determine whether it is at least as likely as not (a 50 percent or greater probability) that the current hearing loss and tinnitus had its clinical onset during the Veteran's active service.  The examiner should accept the Veteran's contentions of exposure to loud noises in service, and comment on all relevant medical evidence to include the February 2010 and January 2011 hearing tests.  Any relationship between defective hearing and tinnitus should also be set out.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.  Thereafter, the case should be returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


